REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Restriction Requirement with respect to the Species Election has been withdrawn as Applicants’ arguments that all of the claimed immunogenic compositions use Burkholderia pseudomallei complex (“Bpc’’) outer membrane vesicles, or “OMVs,” as an adjuvant. The claims are all linked functionally by the effect of these OMVs on increasing the immune response to the non-Burkholderia immunogen. The Examiner agrees that it is the effect of the Bpc OMVs in increasing a subject’s immune response to the non-Burkholderia immunogen, not the particular non-Burkholderia immunogen being adjuvanted, that is the special technical feature of the claimed immunogenic compositions and methods, and that special technical feature is present in, and functionally links, the compositions comprising the Bpc OMVs with the various species of non-Burkholderia immunogens recited by the claims.  Applicants’ arguments in the response of 5/27/22 have obviated all outstanding rejections. 
	It is noted that the Restriction Requirement mailed 9/2/21 was withdrawn in its entirety during the prosecution of this application. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/19/22